Order entered August 21, 2015




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01606-CR
                                   No. 05-14–01607-CR
                                   No. 05-14-01608-CR

                                  JOE LEWIS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 6
                                Dallas County, Texas
            Trial Court Cause Nos. F13-41242-X, F13-41243-X, F13-41244-X

                                         ORDER
      Appellant’s August 18, 2015 second motion to extend the time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to September 15, 2015.


                                                    /s/   LANA MYERS
                                                          JUSTICE